Citation Nr: 0009961	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-15 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound with retained foreign bodies (SFW) in 
the left upper extremity, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
April 1970.  

The February 1997 Board of Veterans' Appeals (Board) decision 
granted service connection for PTSD.  

This appeal is before the Board from the May 1997 rating 
decision from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO) that assigned an 
initial rating of 50 percent for PTSD since February 1994 and 
continued the 10 percent evaluation for residuals of the SFW 
since April 1970.  


FINDINGS OF FACT

1.  The veteran does not have suicidal ideation, obsessional 
rituals that interfere with routine activities, near-
continuous panic or depression affecting the ability to 
function independently, spatial disorientation, neglect of 
personal appearance and hygiene, or difficulty in adapting to 
stressful circumstances.  

2.  The veteran worked as a security officer for 10 years and 
as a computer operator for at least 5 years, and he completed 
several years of college and 56 lessons of truck driver 
training.  

3.  The medical evidence does not show repeated ulcerations, 
tenderness, pain, or limitation of motion in the left upper 
extremity.  


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to a rating in 
excess of 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic Code 9411 
(1999) (effective November 7, 1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (effective prior to November 7, 
1996).  

2.  The criteria are not met for entitlement to an increased 
rating for residuals of the SFW in the left upper extremity, 
currently evaluated as 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The June 1975 certificate from the truck driver and safety 
school stated that the veteran had completed 56 lessons.  

The RO's July 1986 letter informed the veteran that he should 
furnish recent medical evidence to verify an increased 
severity of the service-connected scars on his left arm.  

The April 1993 Axis I discharge diagnosis was cocaine 
dependence, a history of alcohol dependence, and 
schizoaffective schizophrenia, and the global assessment 
function (GAF) score was 60.  

The veteran underwent a VA psychiatric evaluation in August 
1993.  Mental status examination revealed that the veteran 
had auditory hallucination and that he was depressed a lot.  
He experienced insomnia.  Memory appeared fair.  Judgment and 
insight were marginal.  Impulse control was defective by 
history.  The Axis I diagnosis was schizophrenia, chronic 
undifferentiated.  The GAF score was 46.  

The veteran underwent a VA examination in February 1994.  The 
veteran reported working in the computer department for a 
government agency from 1977-1983 and in housekeeping for a 
hospital from 1986-1987.  He left because he was unable to 
get along with others and with his supervisor.  Mental status 
examination revealed that the veteran's mood was depressed, 
his affect was hostile and sarcastic.  He admitted feeling 
suspicious toward others, and he was paranoid about others.  
He reported hearing voices.  Insight and judgment were poor.  
The Axis I diagnoses were PTSD, schizoaffective disorder, and 
polysubstance abuse, cocaine, and alcohol abuse.  The 
examiner stated that, clinically, the veteran had symptoms 
that fulfilled the criteria for PTSD: heightened level of 
anxiety, hypervigilence, and intrusive recollection of 
Vietnam events, nightmares and flashbacks.  The examiner 
opined that the veteran had other major psychopathology that 
was more compatible with the diagnosis of schizoaffective 
disorder but that did not preclude the diagnosis of PTSD.  
His poor adjustment after the war, substance abuse, and 
difficulty in relationships, and low threshold of frustration 
also further confirmed the PTSD diagnosis.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in February 1995.  He 
testified that he was hospitalized for becoming very hostile 
and that he had flashbacks.  Transcript (February 1995), page 
9.  The veteran testified that he heard voices 1-2 times each 
week.  Transcript (February 1995), page 15.  There were 
incidents in which he had knocked over furniture and torn up 
the house.  Transcript (February 1995), page 12.  The veteran 
testified that, when the weather was bad, his arm was of no 
use to him.  It cramped and locked up.  Transcript (February 
1995), page 16.  

The veteran underwent a VA PTSD examination in March 1997.  
The veteran reported that he had a 2-year degree plus 1-1/2 
years of extension courses, in which he had studied 
electrical engineering and computer science.  The veteran 
formerly ran a computer for a government agency, where he 
worked from 1979-1984.  After he was fired, he worked in 
housekeeping at a hospital.  He occasionally worked as a 
movie extra and did odd jobs of painting or construction work 
1-2 times per month.  He reported receiving Social Security 
Disability income for PTSD.  The veteran appeared very sleepy 
in the interview.  Review of his computerized clinical 
records showed that he had a former pattern of not sleeping 
for several days and nights due to cocaine use and then 
appearing very sleepy.  Positive symptoms of PTSD included 
reexperiencing events, intrusive thoughts, distressing 
dreams, persistent avoidance of associated stimuli, avoiding 
thoughts or feelings associated with war, avoidance of war-
related stimuli, psychogenic amnesia, feeling distant from 
others, and a foreshortened sense of his future.  The veteran 
also had persistent symptoms of increased arousal manifested 
in sleep disorder , considerable difficulty with pervasive 
anger, difficulty concentrating, hypervigilence, and sweating 
on exposure to events that symbolized his trauma and survivor 
guilt.  The Axis I diagnoses were chronic PTSD, alcohol 
abuse, and cocaine dependence, that the veteran reported in 
full remission.  The GAF was 40.  The examiner opined that 
the veteran had severe social and industrial impairment 
related to PTSD and alcohol abuse.  The examiner stated that 
the veteran should be reevaluated in the future after 
abstaining from alcohol for a sustained period of time to 
assess the degree to which PTSD alone caused impairment.  The 
examiner opined that, at this time, the veteran's severe 
impairment was clearly related to a combination of his 
diagnoses.  

The veteran underwent a mental status examination at the VA 
detoxification facility in April 1998.  The examiner noted 2 
prior examinations in September 1995 where the veteran 
admitted to hearing voices.  His memory of recent and past 
events was poor.  The examiner opined that the veteran's 
thoughts were linear, and he presented without clinical 
indicia of significant psychotic symptoms.  

The veteran underwent a VA psychiatric examination in July 
1998.  He complained of hearing voices and seeing things.  He 
experienced sleepless nights and was unable to get along with 
people.  He had a short temper.  He had intrusive 
recollections of wartime but not as bad as before.  He had 
nightmares and flashbacks triggered by backfire sounds, 
helicopters, and gunfire.  He had decreased interest in 
activities.  He felt remote from other people, and he felt 
hopeless about his future.  He felt depressed at times.  He 
had trouble with concentration, memory, and irritability.  He 
complained of hypervigilence.  He reported that he thought 
someone was following him and he startled easily.  The 
veteran denied having delusions or suicidal or homicidal 
ideations.  He had panic attacks when he heard voices or saw 
things.  He had trouble controlling impulses.  The veteran 
last worked for more than 10 years doing security work.  He 
indicated that he felt he was unable to work because of the 
seizure medication and flashbacks.  The Axis I diagnosis was 
chronic PTSD, and the GAF was 60.  The examiner stated that 
the veteran fulfilled the criteria for a diagnosis of PTSD 
but it was unclear if the symptoms ever happened outside the 
setting of alcohol or substance abuse.  

The veteran and his mother, assisted by the veteran's 
representative, provided sworn testimony at a regional office 
hearing in July 1998.  The veteran testified that he was had 
been hospitalized 5-6 times for 3-8 months each time.  
Transcript (July 1998), pages 2-3.  His mother testified that 
she took the veteran to the hospital because he was depressed 
and he had mood swings and headaches that made him a 
completely changed person.  He had been violent as recently 
as yesterday.  Transcript (July 1998), page 4.  He verbally 
threatened his mother but never hit her.  He had torn up 
things.  Transcript (July 1998), page 5.  The veteran 
testified that he could not communicate effectively and that 
voices had started coming back.  Transcript (July 1998), page 
6.  Hearing a backfire, police activity, or helicopters 
triggered the voices.  His mother testified that the veteran 
stayed up practically all night.  The veteran testified that 
he checked the locks to see whether anyone was outside.  
Transcript (July 1998), page 9.  He testified that he no 
longer received Social Security income.  Transcript (July 
1998), page 14.  The veteran had worked as a security 
officer, as a computer operator for a government agency, and 
at a hospital.  He was discharged 5 times from the government 
agency and reinstated each time after a union hearing.  After 
he was discharged the sixth or seventh time, he resigned and 
obtained the job at the hospital.  Transcript (July 1998), 
pages 15-16.  He recently did some part-time housework to 
earn the money to study for a real estate agent job.  The 
veteran testified that he was able to concentrate and to 
learn from time to time.  Transcript (July 1998), pages 16-
17.  He did a bunch of odd jobs.  Transcript (July 1998), 
page 21.  

The veteran testified that he had not received treatment on 
his elbow lately because no one could do anything.  
Transcript (July1998), page 23.  When asked if he was right-
handed or left-handed, the veteran testified that he wrote 
with his right hand but ate with his left hand.  He testified 
that he was even-handed.  He estimated that he had 100 
percent strength in his right hand and 45-50 percent strength 
in his left hand.  He testified that he had spasms in his arm 
and that it locked the elbow.  Transcript (July 1998), pages 
24-25.  His fingers felt numb when it was real cold.  

The veteran underwent a VA scars examination in September 
1998.  He reported that he had been unemployed since 1990.  
The last job he had was as a computer operator.  Physical 
examination of the left elbow revealed that the veteran's 
skin was normal except for 5 distinct scars of dark color and 
having a soft texture without evidence of elevation, 
depression, or underlying tissue loss.  Two scars, the 12-cm 
scar and the 3.5-cm scar, were not tender to palpation or 
adherent to the surrounding skin.  There was disfigurement 
secondary to the 2 scars but there did not appear to be any 
limitation of function.  Three scars, the 4-cm scar, the 4.5-
cm scar, and the 2.5-cm scar, had no tenderness or adherence.  
There was no evidence of disfigurement and no limitation of 
function, ulceration, breakdown, inflammation, edema, or 
keloid formation from the 3 scars.  The elbow joint did not 
appear to have any limitation of function with regard to 
movement.  Flexion of the left elbow had normal range of 
motion of 0-145 degrees with no pain or ankylosis.  
Supination of the left elbow had normal range of motion of 0-
85 degrees with no pain or ankylosis.  Pronation of the left 
elbow had 0-80 degrees normal range of motion with no pain or 
ankylosis.  The left elbow x-ray revealed a healed ulnar 
fracture.  The diagnoses were residual scars from shrapnel 
wounds.  

The record included 6 fuzzy color photos, each 4 inches by 6 
inches, that showed the veteran's left upper extremity from 
the front, side, back, and extreme close-up views.  In 4 
photos, 5 irregular white lines, of varying lengths, marked 
the apparent locations of the veteran's scars.  

The April 1999 representative's statement alleged that the 
veteran had been terminated from his government employment 7 
times and reinstated 6 times.  He finally resigned on the 
seventh proposed termination and equated the loss of 
employment with his PTSD.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Prior to 
November 1996, governing regulations provided that the 
severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
new regulations, the evaluation criteria for mental disorders 
substantially changed, in that the new criteria focused on 
the individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, impairment resulting from PTSD must be evaluated 
under the criteria, old or new, which are determined to be 
more beneficial to the veteran.  

Under the old criteria in effect prior to November 1996, a 50 
percent evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria effective since November 1996, a 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

Scars, superficial, poorly nourished, with repeated 
ulceration are entitled to a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  Scars, superficial, 
tender and painful on objective demonstration, are entitled 
to a 10 percent rating.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Other scars 
are rated on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  



Analysis

The claim of entitlement to a rating in excess of 50 percent 
for PTSD

The veteran's claim for a rating in excess of the current 50 
percent for PTSD is well grounded.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  

A 70 percent rating is not warranted under the new criteria 
that became effective November 1996.  The veteran has 
occupational and social impairment with deficiencies in work 
and family relations, judgment, thinking, mood, 
intermittently illogical speech, and an inability to 
establish and maintain effective relationships.  When he 
worked, the veteran had difficulty getting along with his 
supervisor and others, and he had been terminated 5-6 times 
from the government agency.  Examiners stated that the 
veteran's judgment was fair or poor, and his mood was 
occasionally depressed.  His speech was intermittently 
illogical because he answered the voices that he kept 
hearing.  His impulse control was poor because he reported 
that he acted without thinking, and he had been in jail for 
illegal drug activity.  He reported knocking over furniture, 
beating holes in the wall, and tearing up his home.  However, 
the medical evidence did not show deficiencies in school or 
thinking, suicidal ideation, obsessional rituals that 
interfered with routine activities, near-continuous panic or 
depression affecting the ability to function independently, 
spatial disorientation, neglect of personal appearance and 
hygiene, or difficulty in adapting to stressful 
circumstances.  The veteran successfully completed a 2-year 
college degree, an additional 18 months of courses in 
electrical engineering and computer science, and 56 lessons 
at the truck driver school.  He also worked in 3 responsible 
positions for several years, as a security officer, as a 
computer operator, and as a housekeeper in a hospital.  He 
denied suicidal ideation, and he was oriented at the 
examinations.  Although he was occasionally homeless, he 
maintained his appearance and washed himself.  The veteran 
had adapted successfully to stressful circumstances because 
he had obtained reinstatement 5-6 times at his government 
job, and he reported that he had curbed his past substance 
abuse problems.  Therefore, a rating higher than 50 percent 
is not warranted under the new criteria.  

Likewise, a 70 percent rating is not warranted under the old 
criteria in effect prior to November 1996.  The veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not impaired to a severe degree.  
Although he had trouble getting along with his supervisor and 
others at work, the veteran had worked as a security officer 
for 10 years and at 2 other long-term jobs for several more 
years.  The veteran's psychoneurotic symptoms are not of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  He occasionally 
obtained work as a movie extra and doing odd jobs.  His 
symptoms did not prevent him from timely pursuing his claim 
or from completing college courses in technical fields.  
Although his GAF was 40 in March 1997, the examiner stated 
that the veteran's severe social and industrial impairment 
was related to PTSD and alcohol abuse and that the veteran 
needed to be reevaluated, when he had abstained from alcohol, 
to determined the impairment from PTSD alone.  Although the 
veteran's GAF was 60 in July 1998, this examiner also 
questioned whether the veteran's symptoms were due to alcohol 
and substance abuse.  In any event, a GAF of 60 represents 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning and does not warrant an 
increased rating to 70 percent.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected PTSD disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The veteran worked for many years as a 
security officer, several years as a computer operator, and 
about 2 more years as a housekeeper for a hospital.  He was 
also trained as a truck driver and had started the training 
to become a real estate agent.  Although the veteran had been 
hospitalized on occasion, the cause of the veteran's 
hospitalizations were not attributed solely to PTSD.  
Instead, the examiners frequently attributed the veteran's 
symptoms to substance abuse problems.  Accordingly, an 
extraschedular rating is not warranted.  


The claim of entitlement to an increased rating for residuals 
of 
a shell fragment wound with retained foreign bodies in the 
left upper extremity,
currently evaluated as 10 percent disabling

The claim for an increased rating is well grounded because 
the veteran's testimony and application for an increased 
rating inferred that the residuals of the SFW had worsened.  
The veteran alleged that his arm was of no use to him during 
bad weather because it locked up on him.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

A rating is not available under the criteria of Diagnostic 
Code 7803 because the evidence did not show repeated 
ulceration.  Instead, the September 1999 examiner stated that 
there was no ulceration.  In any event, a rating higher than 
10 percent was not available under Diagnostic Code 7803.  

A rating is not available under the criteria of Diagnostic 
Code 7804 because the evidence did not objectively 
demonstrate tenderness or pain due to the scars on the 
veteran's upper left extremity.  Instead, the September 1999 
examiner found no tenderness or pain on range of motion.  In 
any event, a rating higher than 10 percent is not available 
under Diagnostic Code 7804.  

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 7805.  The September 1999 
examiner stated that there was no limitation of function with 
regard to movement.  Flexion, supination, and pronation of 
the left elbow had normal range of motion with no pain or 
ankylosis.  Accordingly, a rating higher than 10 percent is 
not warranted under Diagnostic Code 7805.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does 
not show that the service-connected residuals of the SFW 
markedly interferes with employment or causes frequent 
hospitalizations.  The veteran worked for several years as a 
security officer, a computer operator, and as a housekeeper 
for a hospital.  He was also trained as a truck driver.  
Although the veteran was hospitalized for substance abuse and 
mental health problems, the evidence did not show that 
residuals of the SFW caused any hospitalization.  
Accordingly, an extraschedular rating is not warranted.  


ORDER

The claim of entitlement to an increased rating for PTSD, 
currently evaluated as 50 percent disabling, is denied.  

The claim of entitlement to an increased rating for residuals 
of a SFW of the left upper extremity, currently evaluated as 
10 percent disabling, is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

